                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




THE GILLETTE COMPANY LLC,

                      Plaintiff,

V.                                                           C.A. No. 15-1158-LPS-CJB


DOLLAR SHAVE CLUB,INC., et al..

                      Defendants.



                                   MEMORANDUM ORDER


       Having reviewed the parties' proposals (D.I. 754),IT IS HEREBY ORDERED that the

Court will provide the following preliminary instruction, as well as an appropriate final jury

instruction:


               The asserted claims of the '513 Patent require, among other things, a hard

       coating layer and an overcoat layer. The hard coating and overcoat must be

       separate layers. However,the hard coating and overcoat layers need not have

       compositional differences, nor need they be formed by a change in deposition

       process.


               In determining whether the accused products or prior art satisfy these layer

       limitations, you may consider a variety of factors, including but not limited to: the

        morphology or structure ofthe layer(s), the presence of a boundary between

       layers, whether the process used to make the product is expected to result in one

       or more layers, and whether there is a sufficient change in composition or

        morphology as to result in one or more layers.
             Ultimately, it is for you to determine how many layers the accused

      products or any prior art embodiments or reference contain.




March 22. 2019                                    HONORABLE LEONARD P. STARK
Wilmington, Delaware                              UNITED STATES DISTRICT JUDGE
